     Case 8:21-cv-00139-JLS-KES Document 39 Filed 03/16/21 Page 1 of 3 Page ID #:1118




1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
11      RICHARD PALLACK,                        Case No.: 8:21-cv-00139-JLS-KESx
12                  Plaintiff,                  PRELIMINARY INJUNCTION AS
                                                TO DEFENDANT LIFE IS
13      vs.                                     AMAZING, LLC
14
        LIFE IS AMAZING, LLC, a
15      California Limited Liability Company;
        DORAN ANDRY, an individual;
16      GEORG BRUNO EHLERT, an
17      individual; ALDAN MIKE SOON, an
        individual, and ASHWOOD TD
18      SERVICES LLC, a California Limited
        Liability Company,
19
                    Defendants.
20
21
22
23
24
25
26
27
28
     Case 8:21-cv-00139-JLS-KES Document 39 Filed 03/16/21 Page 2 of 3 Page ID #:1119




1            On February 12, 2021, the Court issued a Temporary Restraining Order and
2      Order to Show Cause Why Preliminary Injunction Should Not Issue. (TRO
3      Decision, Doc. 20.)
4            On March 9, 2021, the Court held a hearing on the Order to Show Cause
5      (“OSC”). Defendants Life is Amazing, LLC (“Life is Amazing”), Doran Andry,
6      and Ashwood TD Services LLC (“Ashwood”) timely filed written responses and
7      appeared at oral argument. (See Ashwood Response, Doc. 23; Life is Amazing
8      Response, Doc. 21.) In their papers and at oral argument, Defendants Life is
9      Amazing and Doran Andry primarily reasserted the arguments they had previously
10     advanced in opposition to the TRO and adduced no new evidence to refute
11     Pallack’s showing that he is likely to succeed on the merits. (Compare Life is
12     Amazing Response with Opp. to TRO, Doc. 18.)
13           Ashwood, which had not filed a response at the TRO stage, asserted that, as
14     a trustee, its duties are limited to undertaking the steps necessary to foreclose the
15     deed of trust, or to reconvey the deed of trust upon satisfaction of the debt.
16     (Ashwood Response at 3 (citing Flores v. EMC Mortg. Co., 997 F. Supp. 2d 1088,
17     1127 (E.D. Cal. 2014) (internal citations and quotation marks omitted).)
18     However, in its papers, and again at the hearing, Ashwood confirmed that, as an
19     agent of Life is Amazing, it is appropriately bound by this Court’s orders.
20     (Ashwood Opp. at 4.) Pallack’s counsel, in turn, conceded that Pallack has not, at
21     least this stage, shown a likelihood of success on the merits as to the claims
22     against Ashwood. Similarly, Pallack does not make a sufficient showing on the
23     merits as to Andry. Accordingly, the discussion below pertains only to Defendant
24     Life is Amazing. Nonetheless, as agents, both Ashwood and Andry will be bound
25     by this Court’s preliminary injunction.
26           “The standard for issuing a temporary restraining order is identical to the
27     standard for issuing a preliminary injunction.” Lockheed Missile & Space Co. v.
28     Hughes Aircraft Co., 887 F. Supp. 1320, 1323 (N.D. Cal. 1995). In issuing the
     Case 8:21-cv-00139-JLS-KES Document 39 Filed 03/16/21 Page 3 of 3 Page ID #:1120




1      TRO, the Court found that Pallack made a sufficient showing under each of the
2      Winter factors. (See generally TRO Decision; see also Winter v. Nat. Res. Def.
3      Council, Inc., 555 U.S. 7, 22 (2008).) The Court concluded that Pallack made a
4      strong showing that Life is Amazing violated the Homeownership and Equity
5      Protection Act (“HOEPA”), 15 U.S.C. § 1639, et seq.; that Pallack has, at
6      minimum, raised serious questions about whether Life is Amazing induced him to
7      take on the loan through misrepresentations; and that the other Winter factors also
8      tip in Pallack’s favor. (TRO Decision at 3-9.) The Court sees no reason to depart
9      from its previous analysis, and incorporates that analysis herein.
10           Accordingly, the Court GRANTS Pallack’s request for a preliminary
11     injunction. Pending any further order of this Court, Life is Amazing, its officers,
12     agents, assigns, employees, attorneys, and all those in active concert with it, are
13     hereby RESTRAINED AND ENJOINED from instituting, prosecuting, or
14     maintaining foreclosure or sale proceedings on the real property located at 4136
15     Davana Road, Los Angeles, California (the “Property”).
16
17           IT IS SO ORDERED.
18     Dated: March 16, 2021
19                                      _________________________________
                                        HON. JOSEPHINE L. STATON
20
                                        UNITED STATE DISTRICT JUDGE
21
22
23
24
25
26
27
28
